Per Curiam.

The court did not specify the grounds on which the motion for a new trial was made and the grounds on which it was decided in the order vacating the judgment after trial and ordering a new trial; no opinion or memorandum was rendered in connection with the motion and such grounds are not indicated in any way. The order, therefore, fails to comply with the requirements of rule 224 of the Rules of Civil Practice (Morris v. Phillips, 48 N. Y. S. 2d 423).
The order should be reversed, with $10 costs, and judgment reinstated.
Concur — Hofstadter, Heoht and Aurelio, JJ.
Order reversed, etc.